
	

114 HR 3380 RH: Transnational Drug Trafficking Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 469
		114th CONGRESS
		2d Session
		H. R. 3380
		[Report No. 114–603, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Marino (for himself and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 3, 2016Additional sponsors: Mr. Pittenger, Mr. Buchanan, and Mr. Zeldin
			June 3, 2016
			Reported from the Committee on the Judiciary
		
		June 3, 2016The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To provide the Department of Justice with additional tools to target extraterritorial drug
			 trafficking activity, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Transnational Drug Trafficking Act of 2015. 2.Possession, manufacture or distribution for purposes of unlawful importationsSection 1009 of the Controlled Substances Import and Export Act (21 U.S.C. 959) is amended—
 (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (2)in subsection (a), by striking It shall and all that follows and inserting the following:
				
 It shall be unlawful for any person to manufacture or distribute a controlled substance in schedule I or II or flunitrazepam or a listed chemical intending, knowing, or having reasonable cause to believe that such substance or chemical will be unlawfully imported into the United States or into waters within a distance of 12 miles of the coast of the United States.(b)It shall be unlawful for any person to manufacture or distribute a listed chemical— (1)intending or knowing that the listed chemical will be used to manufacture a controlled substance; and
 (2)intending, knowing, or having reasonable cause to believe that the controlled substance will be unlawfully imported into the United States..
 3.Trafficking in counterfeit goods or servicesChapter 113 of title 18, United States Code, is amended— (1)in section 2318(b)(2), by striking section 2320(e) and inserting section 2320(f); and
 (2)in section 2320— (A)in subsection (a), by striking paragraph (4) and inserting the following:
					
 (4)traffics in a drug and knowingly uses a counterfeit mark on or in connection with such drug,;  (B)in subsection (b)(3), in the matter preceding subparagraph (A), by striking counterfeit drug and inserting drug that uses a counterfeit mark on or in connection with the drug; and
 (C)in subsection (f), by striking paragraph (6) and inserting the following:  (6)the term drug means a drug, as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)..
				
	
		June 3, 2016
		Reported from the Committee on the JudiciaryJune 3, 2016The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
